Citation Nr: 0404739	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  94-38 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of an anaphylactic reaction to 
medication.

2.  Entitlement to an increased rating for service-connected 
cervical strain, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for service-connected 
residuals, concussion with headaches, currently evaluated as 
10 percent disabling.

4.  Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.29 due to a period of VA 
hospitalization from January 21, 1993 to March 4, 1993. 

5.  Entitlement to service connection for an acquired 
psychiatric disorder secondary to service-connected 
disability.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service

WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
February 1981, with active duty for training that includes 
the period from July 1983 to August 1983. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).  In January 1994, the RO denied the appellant's claims 
of entitlement to an increased rating for service-connected 
cervical strain, currently evaluated as 20 percent disabling, 
an increased rating for service-connected residuals, 
concussion with headaches, currently evaluated as 10 percent 
disabling, and entitlement to a temporary total disability 
rating under the provisions of 38 C.F.R. § 4.29 due to a 
period of VA hospitalization from January 21, 1993 to March 
4, 1993.  In July 1995, the RO denied the appellant's claim 
of entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of an anaphylactic reaction to 
medication.  The veteran appealed all of these decisions, and 
in November 2002, the Board remanded the claims for 
additional development.  

In June 2003, a hearing was held at the RO before Constance 
B. Tobias, who is the Veterans Law Judge rendering the final 
determination on this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

During his hearing , held in June 2003, the issue of 
entitlement to a total disability rating based on individual 
unemployability due to service connected disability.  This 
issue has not been adjudicated by the agency of original 
jurisdiction, and is referred to the RO for appropriate 
action.  


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The Board initially notes that during his June 2003 hearing, 
the veteran testified that he had received treatment for back 
symptoms from a private chiropractor identified as "Dr. 
Annette Bell" of the "Hope Clinic in St. Mary's, Georgia,"  
In June 2003, he submitted records from Dr. Bell.  However, 
the veteran also testified that he had received treatment 
from a private health care provider identified as "Dr. 
DeZuza," (the claims file contains an April 2001 report from 
W. Alexander DaSouza, M.D.), and that he had recently 
received treatment at a VA facility in Dublin, Georgia.  
Furthermore, in a letter, received in , he reported that he 
had received treatment from "Dr. Levy in Brunswick, GA."  
These records of treatment are not currently associated with 
the claims files, and should be obtained.  

With regard to the veteran's claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of an anaphylactic reaction to medication, the 
veteran asserts that in June 1992, the Dublin VA Medical 
Center (VAMC) gave him a medication containing aspirin 
(specifically, "norgesic forte") that resulted in an 
anaphylactic reaction.  See VA treatment reports, and reports 
from Taylor Regional Hospital, dated June 26, 1992.  He 
asserts that VA physicians knew or should have known that he 
was allergic to aspirin.  He argues that his residuals 
include shortness of breath, and that he now has to use 
inhalers and other medications, to include hydroxizine, for 
control of respiratory and skin symptoms.  His medical 
history is complex and appears to include a history of 
smoking since age 17, allergies, urticaria, and a wide 
variety of psychiatric symptoms.  See e.g., VA hospital 
report, dated in March 1993; VA outpatient treatment report, 
dated June  1, 1996.  The medical evidence also shows 
treatment for respiratory, psychiatric and skin symptoms 
prior to the VA treatment in issue.  See records from Crisp 
County Hospital, dated in 1985.  Under the circumstances, the 
Board has determined that a medical opinion may be of 
assistance.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

In this case, it does not appear that the veteran has been 
notified of the information necessary to substantiate these 
claims and of his duties to provide evidence.  See 38 C.F.R. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

As a final matter, by rating action in June 2001, the RO 
denied a claim of entitlement to service connection for an 
acquired psychiatric disorder secondary to service-connected 
disability.  In a statement, received in July 2001, the 
veteran expressed his disagreement with the denial of this 
claim.  In October 2002, the RO denied a claim of entitlement 
to secondary service connection for bipolar disorder.  The RO 
has not issued a statement of the case (SOC) as to this 
issue, and no appeal has been perfected.  The United States 
Court of Appeals for Veterans Claims has held that where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC. for the following actions:

1.  The RO should furnish the veteran and 
his representative an SOC with regard to 
the veteran's claim of entitlement to 
service connection for an acquired 
psychiatric disorder secondary to 
service-connected disability, and should 
inform them of the requirements necessary 
to perfect an appeal. If a timely 
substantive appeal is received, the RO 
should certify this issue to the Board 
for appellate consideration.

2.  The RO should ascertain if, when and 
where the veteran has received any VA or 
non-VA treatment for his cervical strain, 
residuals of a concussion with headaches, 
and residuals of anaphylactic shock (to 
include respiratory and skin symptoms), 
the records of which are not currently 
associated with the claims files, to 
include all treatment by Dr. DaSouza Dr. 
Levy, and at theVAMC in Dublin, Georgia.  
The RO should obtain and associate all 
identified records with the claims files.

3.  Thereafter, the RO should arrange for 
the claims folders and a copy of this 
REMAND to be reviewed by an appropriate 
physician.  The physician is requested to 
provide an opinion as to whether the 
veteran  has residuals of anaphylactic 
shock.  Specifically, the examiner should 
expressly state an opinion as to whether 
it is at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
the veteran has a residual disability 
resulting from treatment, to include use 
of medications containing aspirin, 
provided at the Dublin VAMC in June 1992.  
Also, the examiner should state whether 
or not the treatment could have 
aggravated a preexisting condition and if 
so, to what extent the treatment is 
responsible for any demonstrated increase 
in symptomatology.  The examiner should 
set out a complete rationale for any 
opinions expressed.

4.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

5.  The RO should then readjudicate the 
issues on appeal.  If any of the 
determinations remain unfavorable to the 
appellant, a supplemental statement of 
the case should be issued and the 
appropriate period for response provided.  
The appeal should then be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




